Per Curiam. R. Paul Hughes, III, a State-salaried, full-time public defender in Sebastian County was appointed by the trial court to represent appellant, James Kelley Haynes, an indigent defendant, in this rape and residential burglary case. Haynes was convicted and sentenced to life imprisonment. Mr. Hughes timely filed a notice of appeal from the judgment of conviction and lodged the appellate record with our clerk.  Mr. Hughes now asks this court to relieve him as counsel for Mr. Haynes or in the alternative to grant him additional time in which to file Mr. Haynes’s abstract and brief. Mr. Hughes is a full-time public defender and is provided a State-funded secretary. Pursuant to Act 1370 of 2001, Mr. Hughes cannot receive compensation for appellate work. Accordingly, we grant Mr. Hughes’s motion to be relieved for good cause shown. See Mills v. State, 347 Ark. 911, 68 S.W.3d 294 (2002) (per curiam). Tim Cullen will be substituted as attorney for appellant. Granted.